THE THIRTEENTH COURT OF APPEALS

                                     13-19-00501-CV


                            In the Interest of C. W. S., a child


                                   On Appeal from the
                      166th District Court of Bexar County, Texas
                            Trial Cause No. 2005-CI-13953


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.           The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Craig T. Schiebel.

      We further order this decision certified below for observance.

November 14, 2019